 Case 2:19-cv-00914-NPM Document 17 Filed 05/05/20 Page 1 of 2 PageID 1774



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

JOCK ALBERT,

       Plaintiff,

v.                                                   Case No:       2:19-cv-914-FtM-NPM

COMMISSIONER OF SOCIAL
SECURITY,

       Defendant.


                                         ORDER

       This matter is before the Court on the Unopposed Motion for Entry of Judgment

With Remand, filed on May 4, 2020. (Doc. 16). The Commissioner of Social Security

seeks remand for further proceedings, and Plaintiff does not object. (Id. at 1).

       Accordingly, it is hereby ORDERED:

       1)      The Unopposed Motion for Entry of Judgment With Remand (Doc. 16) is

               GRANTED.

       2)      Pursuant to sentence four of 42 U.S.C. § 405(g), the decision of the

               Commissioner is reversed, and this case is remanded to the

               Commissioner for further administrative proceedings as follows:

               On remand, the Commissioner will re-evaluate the
               Department of Veteran Affairs’ disability rating and, if
               necessary, (1) re-evaluate Plaintiff’s Residual Functional
               Capacity; and (2) obtain supplemental evidence from a
               vocational expert to clarify the effect of the assessed (or
               reassessed) limitations on Plaintiff’s occupational base.

       (Doc. 16 at 1).
 Case 2:19-cv-00914-NPM Document 17 Filed 05/05/20 Page 2 of 2 PageID 1775



      3)     If Plaintiff prevails in this case on remand, Plaintiff must comply with the

             Order (Doc. 1) entered on November 14, 2012, in Misc. No. 6:12-mc-124-

             Orl-22.

      4)     The Clerk of Court is directed to enter judgment accordingly, terminate any

             pending motions and deadlines, and close the file.

      DONE and ORDERED in Fort Myers, Florida on May 5, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                          -2-
